Citation Nr: 0921812	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  08-05 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Basic eligibility for Dependents' Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code.




ATTORNEY FOR THE BOARD

J. Connolly, Counsel








INTRODUCTION

The Veteran served on active duty July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board notes that the appellant submitted medical evidence 
directly to the Board without waiving initial RO jurisdiction 
over that evidence.  However, this evidence does not pertain 
to the issue on appeal.  While the appellant maintains that 
it establishes that the Veteran should be receiving a 
permanent and total rating, a claim for that matter must be 
brought by an appropriate party, such as the Veteran, but the 
appellant is not one of those parties.  See 38 C.F.R. § 3.155 
(2008).  Should a proper claim be brought to the RO, that 
matter will be adjudicated.


FINDING OF FACT

The evidence of record reflects that the Veteran is alive, is 
not on active duty, and is not for VA purposes legally deemed 
both permanently and totally disabled as a result of service-
connected disability.


CONCLUSION OF LAW

The appellant does not meet the basic eligibility 
requirements for DEA benefits under Chapter 35, Title 38, 
United States Code.  38 U.S.C.A. §§ 3500, 3501 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.807, 21.3021 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the United States Court of Appeals for Veterans 
Claims (Court) said in Wensch that VCAA did not apply in such 
cases, it may be more accurate to say that VCAA applied, but 
that its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini.

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.  


DEA Benefits

For the purposes of educational assistance under Chapter 35, 
the child or surviving spouse of a veteran will have basic 
eligibility if the following conditions are met: (1) The 
veteran was discharged from service under conditions other 
than dishonorable, or died in service; and (2) the veteran 
has a permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) the veteran died 
as a result of a service-connected disability.  38 U.S.C.A. 
§§ 3501, 3510, 3512; 38 C.F.R. §§ 3.807(a), 21.3021, 21.3030, 
21.3040, 21.3041.

Generally, under 38 C.F.R. § 3.340(a), a total disability is 
considered to exist when there is present any impairment of 
mind or body, which renders it impossible for the average 
person to follow a substantially gainful occupation.  Total 
disability may or may not be permanent.  A total disability 
permanent in nature is one where impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  38 C.F.R. § 3.340(b).

In July 2007, the appellant applied for DEA benefits as the 
child of the Veteran.  The RO reported that VA records 
indicate that the Veteran is still alive, is not on active 
duty, and is in receipt of a 100 percent rating.  In 
September 2007, the RO informed the appellant that it could 
not approve the application for DEA benefits, because the 
Veteran was not in receipt of both a permanent and total (100 
percent) service-connected disability rating.  The appellant 
then perfected an appeal to that decision.

The appellant indicates that the Veteran recently underwent a 
VA examination which establishes that he is permanently and 
totally disabled due to his service-connected disability.  
However, in December 2007, the RO again verified that the 
Veteran is not receiving a permanent and total rating at this 
time.  There is no indication in the record that the Veteran 
is in pursuit of a permanent classification at this time.

In light of the specific requirements of VA law and 
regulations, the Board finds that the appellant is not 
currently eligible for DEA benefits, as the Veteran is still 
alive, is not on active duty, and is not rated both 
permanently and totally disabled because of service-connected 
disability.  See 38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 
3.807, 21.3021.  The Board encourages the appellant to 
reapply for these benefits, however, should the Veteran later 
become classified as permanently and totally disabled as the 
result of service-connected disability.  See also 38 C.F.R. 
§ 21.3040(c).

Again, while the Board is aware of the appellant's arguments 
and concerns, the regulatory criteria and legal precedent 
governing her eligibility for the receipt of Chapter 35 DEA 
benefits are clear and specific, and the Board is bound by 
such law.  Therefore, the Board must find that, at this time, 
the appellant is not eligible for the requested educational 
assistance as a matter of law.  The Board has carefully 
reviewed the entire record in this case.  Where the law, 
rather than the facts, however, is dispositive, the benefit 
of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) 
are not for application, and so the appeal must be denied.  
See also Sabonis.


ORDER

Basic eligibility for DEA benefits under Chapter 35, Title 
38, United States Code is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


